—Order, Supreme Court, New York County (Herman Cahn, J.), entered December 21, 1998, which, to the extent appealed from as limited by the brief, after a full evidentiary hearing, granted defendant Malmrose’s motion to dismiss the complaint as against him for lack of personal jurisdiction, unanimously affirmed, with costs.
The motion court properly dismissed the complaint against defendant Malmrose based on plaintiffs failure to establish at the pretrial hearing that Malmrose, who is not a New York resident, had transacted business within the State, subjecting him to jurisdiction pursuant to CPLR 302 (a) (1), or that he had committed a tort within the State, subjecting him to jurisdiction pursuant to CPLR 302 (a) (2).
The court properly exercised its broad discretion in supervising the discovery process (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406) when it limited disclosure to the jurisdictional issue. Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.